Citation Nr: 1638645	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-10 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) evaluated at 30 percent prior to July 20, 2015; 100 percent disabling from July 20, 2015 to November 1, 2015; and as 30 percent disabling from November 1, 2015.

2.  Entitlement to a compensable initial rating for headaches, residual of traumatic brain injury. 

3.  Entitlement to an initial rating for the residuals of traumatic brain injury, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from June 2008 to January 2009, May 2009 to June 2010, and March 2011 to April 2012.  He has also had Reserve service.

These matters come before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.   

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In July 2016, the Veteran submitted a waiver of RO consideration of additional evidence. 

The rating issues on appeal for residuals of TBI and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

During the rating period on appeal, the Veteran's PTSD has been manifested by complaints of symptoms such as sleep disturbances, anger with violence, difficulty maintaining relationships, and panic attacks, but has not resulted in total occupational and social impairment.   


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and no higher, for PTSD have been met for the entire appeal period, with the exception of the period during which a 100 percent rating was in effect.  38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Analysis 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's PTSD is evaluated as 30 percent disabling from May 28, 2013 to July 20, 2015; 100 percent disabling from July 20, 2015 to November 1, 2015; and 30 percent disabling from November 1, 2015.

The Board finds, as is discussed in further detail below that a 70 percent rating, and no higher, is warranted for the rating period on appeal.  

The Veteran would be entitled to a 100 percent evaluation if the evidence reflected that he had total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The evidence, as summarized below, is against such a finding that his PTSD symptoms manifest in symptoms of such severity.

In making a determination, the Board has considered the history of the Veteran's disability, to include lay statements, examination reports, and both outpatient and inpatient clinical records.  

Although March and April 2013 records are prior to the rating period on appeal, the Board finds that the history of the Veteran's disability is pertinent, especially as the records are within approximately two months prior to the effective date for the grant of service connection.    

A March 18, 2013 record reflects that the Veteran sought treatment at the emergency room and had complaints of a fist fight with pain to the right hand two nights earlier.  The Veteran reported that he had punched someone in the jaw during a bar fight.  The Veteran was not suicidal and did not feel hopeless about the present or the future.  It was noted that the Veteran had family support, 

An April 2013 VA record reflects that the Veteran reported that he has recently been working with a friend's father at his landscaping business.  He reported that he still had flashbacks, although less often than when he had first come home from the military.  The Veteran reported having 2-3 episodes per week.  

The clinician found that the Veteran was oriented and alert times four and noted the following:

His mood is somewhat anxious and depressed.  His affect is congruent.  He denies any suicidal or homicidal ideation at this time.  His thought processes and content are logical and relevant and he is very goal directed.  He reports no hallucinations auditory or visual and has no delusional or psychotic thoughts or behavior however, he reports having flashbacks of IED blasts and the behaviors following this event about 2-3 times each week.  [H]e will often be in a routine activity or gathering and begin to see the persons wearing uniforms or see their vehicles as [H]umvees and then picture activities as if they were in Iraq and responding to bomb blasts. He states these may last anywhere from 1-2 minutes or longer. 

It was noted that the Veteran was attending college full time and living with his grandmother.  It was also noted that the Veteran will finish with the spring semester finals next week and try to find routine employment and continue classes on a part time basis hopefully via on-line classes.  Although the Veteran believed that the world is a dangerous place, he was "able to assess his own behavior and often will decide not to show his hypervigilance or comment on the behavior of co-workers when their behavior is dangerous to themselves or others. i.e. smoking while on the riding lawn mower full of gas."  The Veteran reported that he continues to sleep intermittently 1-2 hours and also tries not to avoid stressful people or places but often does out of habit.  The Veteran did not have current thoughts of self-harm or suicide, or feelings of hopelessness or helplessness.  

A May 2013 VA mental health record reflects that the Veteran had ADHD, which he had prior to service, and that he reported a "hard time carrying on a conversation [due to] the fact that he cannot finish some of his sentences without losing track of the conversation."  The Veteran also stated that he was still experiencing anxiety during the day and not sleeping at night and did not feel that the medication was helping.  The Veteran was "cooperative, alert, and oriented to all parameters."  He also had good hygiene and grooming.  His mood was friendly and cooperative. His affect was appropriate and congruent with his mood.   The Veteran maintained good eye contact, answered questions appropriately, and speech which was clear, concise, logical, and goal directed.  His thought content did not appear to be delusional, psychotic or dangerous.  The Veteran denied any auditory or visual hallucinations or suicidal or homicidal ideations at this time.  The Veteran's memory, insight, and judgment were intact.  The clinician assigned a GAF score of 55.  

August 2013 and December 2013 VA mental health clinic notes reflect that the Veteran reported that since service, he had some intrusive thoughts, and some difficulty in sleeping.  It was noted that he "works in CWT Program here in the warehouse and it is a simple job and he is able to perform that."  The Veteran reported that he has one or two friends, slight irritability, and gets along fair with people.  He reported that he was mildly depressed and somewhat anxious and has been feeling better with the sertraline regarding these issues.  The Veteran was not suicidal or homicidal.  The records reflect a GAF score of 45; however, this appears to have been based on PTSD, ADHD, a possible cognitive disorder, mild depressive disorder, mild anxiety disorder, and TBI.

A January 2014 VA clinical record reflects that the Veteran was brought to a treatment facility by a friend and the Mental Health CWT coordinator because the Veteran was depressed and wanted to talk to a counselor.  It was noted that the Veteran stated that he felt hopeless, has alcohol abuse problems, and needs some help.  The Veteran stated that that morning he had been having suicidal thoughts but has "no plan and now says those thoughts have subsided."

A March 2014 mental health VA record reflects that the Veteran reported that he has "been experiencing difficulty controlling my anger in the following ways: getting loud, increasing blood pressure."  The Veteran denied suicidal or homicidal ideations.  The Veteran also reported that he was independent and able to care for himself, and that he has multiple hobbies which include exercising, farming, shooting guns, hiking, and playing with his dog.  It was noted that the Veteran reported that he attends church on a regular basis, and was currently enrolled in the Marine Reserves.  

The March 2014 record reflects that the Veteran presented as alert and oriented to person, place, and time, that he was appropriately groomed and cooperative, and that he reported a positive mood.  The Veteran's affect was congruent, he maintained good eye contact, and his speech was normal in rate, pattern and flow.  He denied evidence of hallucinations and delusions, and there was no evidence of psychotic thought processes.  There was no evidence of significant cognitive dysfunction. 

An April 21, 2014 VA record reflects that the Veteran reported an incident which had occurred over the weekend.  The Veteran reported that he was leaving a club with his sister, who was drunk and belligerent, when two men approached to intervene.  The Veteran reported that he told the two men to get back, and when they continued to approach, he pulled out his gun, warned them to stop, and then shot at the ground in an attempt to make the men get back or leave.  The Veteran stated that one of the bullets ricocheted off of the ground and hit one of the men in the leg.  The Veteran stated that he was taken to jail for malicious wounding, and was very worried and concerned about the charges.  The clinician stated that the Veteran seemed calm but worried, and did not appear to be a danger to anyone or to himself at this time.  It was noted that he was rational and level-headed on the date of examination.  It was also noted that he was doing well, and attending both individual and group regarding Anger Management and PTSD sessions.  The Veteran sounded alert and oriented to person, place, and time.  His speech was normal in rate, pattern and flow.  He denied hallucinations and delusions, and did not evidence any such symptoms or psychotic thought processes.  There was no evidence of significant cognitive dysfunction. 

The next day, an April 22, 2014 VA clinical record reflects that the Veteran was seen as a "walk in."  The record reflects in pertinent part as follows:

[The Veteran] says he recently got into some trouble. Got into a verbal confrontation in a parking lot with 2 individuals and ended up firing 2 shots 'at the ground' to get them to back off.  He says he had no intention of harming them, and he left after that. Later he was arrested for malicious wounding. He is worried how this will turn out. Mood has been anxious. Not sleeping well. Poor appetite. Says he has not been taking medication. Took Zoloft for about 1 month and could not tell any difference in mood so he stopped it. He lives with his grandmother. He denies any intent to harm himself or others. not feeling hopeless, but has nightmares 7/7 and sleep four hours a day. denies hallucinations, appetite below average, denies alcohol. 

A May 2014 VA CWT (Compensated Work Therapy) record reflects the following certification letter for the Veteran:

[The Veteran] is job ready and is likely to succeed in performing duties of a Correctional Officer.  He has been participating in the Compensated Work Therapy Program at the Beckley VA Medical Center since 5/14/2013.  During this time, [the Veteran] has excelled quickly at the Beckley VA Medical Center.  [The Veteran] has been informed that he is being considered for a Schedule A appointment and that his conversion to permanent status is not guaranteed pending the successful completion of his probationary period.  In addition, this veteran is aware that if selected he may be subject to standard hiring procedures including physical examination, drug screen, and/or background check. 

A June 2014 VA record reflects that the Veteran was going to start a part-time housekeeping job. 

A June 5, 2014 VA record (Homeless Program Note) reflects that the Veteran reported that he was currently active in the Reserves.  Another June 5, 2014 record (Homeless Program Note) reflects that the Veteran has lived with his family for the past two years and is currently residing with his brother.  The Veteran denied substance abuse and noted that he can reside with his brother until he finds a permanent home.  

A June 20, 2014 VA examination report reflects that the Veteran reported that he had intrusive thoughts and dreams of the firefights from service, difficulty around people and large crowds, occasional panic attacks, road rage, and that he gets startled by the loud pop, or bangs.  It was noted that the Veteran has a service dog which calms him down.  The Veteran reported that he may have a beer once in a couple of weeks with a friend, but does not drink heavily any more.  It was noted that he likes to "hunt and fish and spend time with his Service Dog."

The Veteran reported that he has depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.

The examiner noted that the Veteran is well oriented, makes good eye contact. He is a good historian.  It was noted that his "mood is calm, affect is appropriate.  No present suicidal or homicidal thoughts, no audio visual hallucination.  No delusions. Shows age appropriate, memory, insight and judgement." 

The June 2014 VA examiner found that the Veteran's symptoms were best described as causing "Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The examiner stated that the Veteran's symptoms "severity is mild to moderate."  He also found that 2/3 of the impairment was due to PTSD, and 1/3 due to residual headaches.

June 20, 2014 mental health medical management and individual notes reflect that the Veteran reported that he was doing "alright."  He reported that he had stopped taking medications because he did not feel they were doing anything.  The Veteran also stated that he felt that his dog has been more beneficial than medication, and that he would like to be able to take his dog to public places.  The Veteran felt that counseling had been helpful.  He denied any intent to harm himself or others.  It was noted that the Veteran was alert, oriented times three, well groomed, had a calm mood with full affect, had clear and logical speech, and had good eye contact.  The Veteran had no current thoughts of self-harm, suicidal, or feelings of hopelessness or helplessness.  

A June 2014 homeless program note reflects that the Veteran stated that his court issue was resolved and everything will be dropped once he pays money to the victim.  July 2014 VA records reflect that the Veteran reported that he was searching for housing.   

A November 2014 statement from J. C, the Veteran's grandparent, reflects J.C.'s opinion that the Veteran gets agitated or flies off the handle when having conversations, is short-tempered, and has road rage.

A November 2014 buddy statement from L.F. reflects that the Veteran continuously forgets to complete simple tasks, has anger management issues, and is highly anxious, 

A July 7, 2015 VA record reflects a recommendation by Dr. K.D. that the Veteran enter an intensive substance abuse treatment program to address his potentially life-threatening alcohol dependence prior to acceptance into a VA inpatient PTSD program.

A July 14, 2015 record (DOM screening) reflects that the Veteran reported that he continues to have issues managing his anger and reports incidents of road rage.  He also reported that he had a few confrontations at work.  The social worker stated that the Veteran "can be very demeaning and degrading in his communication with others. He does not seem to think about the consequences of his demeaning speech. He states that he does not care what others think of him."  It was also noted that the Veteran "has difficulty getting close to people and tries to keep people at a distance. He has not talked to his mother in approximately a year. He is not interested in any type of long term romantic relationship at this time."  It was noted that the Veteran reported "I really need help right now."  He also reported "I'm very depressed.  Really bad anxiety right now.  It's getting worse."  

A September 2015 VA PTSD recovery plan reflects that the Veteran ended his relationship with his girlfriend because she was using drugs.  The Veteran reported that he had a domestic violence charge pending but that it was due to his ex-girlfriend making false allegations against him because he ended their relationship.  The record also reflects that the Veteran reported that he talks to his mother every two to three months when she contacts him, but that he has no contact with his younger siblings.  It was noted that the Veteran attends and appropriately participates in group discussions and is able to demonstrate insight and understanding in this area.  He was noted to have made positive progress.

In a September 2015 rating decision, the RO assigned a temporary total rating under 38 C.F.R. § 4.29 for the period of hospitalization, effective from July 20, 2015.  A 30 percent rating was re-instated, effective November 1, 2015.  

A December 2015 VA examination report reflects that the Veteran had a limited support system, cannot maintain intimate relationship, has legal issues, and has financial issues.  It was also noted that he had PTSD symptoms of mood instability (depression, irritability, and anger), hypervigilance, paranoia, and exaggerated startle response.  The examiner found, based on the Veteran's symptoms, that his PTSD was best summarized as manifesting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The 2015 examiner stated that the Veteran's PTSD interferes with his "ability to get along with others, especially when he is irritable and angry.  The PTSD also causes him to have some paranoia and distrusts in others, which results in either confrontations or isolation."

With regard to employment, the examiner noted as follows:  "[The Veteran] continues be employed by the VA hospital.  However, he is often in conflict with his co-workers and supervisors.  Difficulty maintaining employment. With patient behavior, he is very likely to get fired.  Is considering going back to school but has had issues in the past with concentration, focus, and getting along with other students." 

The examiner further noted that the Veteran had recently completed the three month residential PTSD program and "seems to have gained knowledge, he is having great difficulty applying the skills and knowledge that he learned in the program to real world situations, such as work and intimate relationships. He is attending a PTSD follow up group to help him learn to utilize these skills better but is still struggling. His impulsivity and aggressive nature is still evident in group." 

The examiner also stated that the Veteran had road rage when driving, and noted the following:

[The Veteran] has panic attacks on a regular basis, particularly when he is driving or in a noisy or crowded environment.  Patient also has difficulty sleeping due to racing thoughts. Often he lays down to sleep and feels a shake.  He thinks that he hears a "blast." His heart rate increases, his hypervigilance increases and he is unable to go to sleep. This is another re-experiencing symptom of PTSD.  Patient also continues to be depressed when he thinks about those whom he lost overseas. He struggles with survivor. guilt as well.  To avoid getting close to others, he becomes numb and angry- This pushes people away, which is evident in his string of failed intimate relationships and loss of close friends. This behavior leads the veteran to be very isolated, which increases his negative thoughts about himself.  With less people in his life to distract him, his thoughts often go back to his traumatic experiences in the Marines.

In April 2016, the Veteran was placed on administrative leave from his employment. 
The Veteran testified at the July 2016 Board hearing that he was working full time, but had been put on administrative leave "for a little while" prior to being "reassigned to another building."  He reported that the reasons were to have special accommodations made for him allow him to work by himself at times because he gets "real snappy" and "real jumpy."

The Veteran testified that his neighbors have called the police due to his actions "a couple times," that he does not belong to any clubs or church, that he goes fishing by himself, that he gets "real anxious" if he goes out (other than fishing), that he sleeps three to four hours a night, and that he does not sleep with his girlfriend when she stays over due to his dreams and movements while asleep and because he likes being near the front door.  He testified that when he gets irritable, he has to get outside and just walk around a lot.

After reviewing all the evidence of record, the Board finds that the Veteran's disability severity falls between the 50 percent and 70 percent evaluations.  Thus, in giving the benefit to the Veteran, the Board finds that a 70 percent rating is warranted.  This rating considers all of the Veteran's symptoms, to include the severity of his sleep problems, relationship issues, depressed mood, impaired impulse control, suicide ideation, and feeling of hopelessness (e.g. in March 2013, January 2014, April 2014, and September 2015).  

The evidence as a whole is against a finding that the Veteran's PTSD causes total occupational and social impairment.  In this regard, the Board has considered all of the Veteran's reported symptoms and difficulties, to include that the Veteran's employer has apparently made special accommodations for him, that the Veteran has had legal trouble, and that the Veteran has had relationship problems.  Nevertheless, the Board finds that the Veteran's symptoms are adequately compensated in a 70 percent rating.  In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan, 16 Vet. App. at 442.  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

The above evidence, when taken as a whole, is against a finding of total occupational and social impairment for any period on appeal. The Board acknowledges the Veteran's numerous symptoms.  Whether or not the rating criteria specifically list the Veteran's reported symptoms, such symptoms were considered by the clinicians when evaluating the Veteran, and there is no competent credible evidence of record that the examiners found that the Veteran was totally occupationally and socially impaired for the rating period on appeal (not including the hospitalization period.)  To the contrary, they found him to have less severity of symptoms.  Even when considering the Veteran's several symptoms, to include road rage, sleep difficulties, difficulty getting along with others due to factors such as irritability, panic attacks, and hypervigilance, his examiners found that his symptoms did not cause total occupational and social impairment for any period on appeal.  Even though some of those symptoms, in other cases, may cause total occupational and social impairment, in this Veteran's case they do not and have not. 

The record reflects that the Veteran's symptoms have waxed and waned during the rating period.  The Board acknowledges that the Veteran had suicidal thoughts and feelings of hopelessness, such as in January 2014; however, he also denied suicide thoughts and feeling hopeless on several occasions during the rating period on appeal (e.g. March 2013, April 2013, August 2013, December 2014, March 2014, June 2014).

In finding that the Veteran is not entitled to a 100 percent disability rating, the Board has considered the examples listed in the rating criteria, and whether the Veteran has exhibited such symptoms or symptoms of such severity.  For instance, the evidence is against a finding that the Veteran has had gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place; or memory loss for names of close relatives, own occupation, or his own name.  Despite his symptoms, the Veteran was able to attend school and/or maintain employment at times during the rating period, be oriented, denied suicide ideation on several occasions, was able to maintain good hygiene and grooming, and had appropriate speech and thought content.  He was able to care for his service dog, go outside for social/spiritual activities (e.g. church) and had several hobbies at times (e.g. March 2014 reported hobbies of exercise, farming, shooting guns, hiking, and playing with his dog.)  He was able to be independent in caring for himself.  He has consistently had a logical thought process without hallucinations (e.g. April 2013, May 2013, April 2014, June 2014).  Despite the Veteran's report of memory loss, he has been found on actual testing to have normal memory  

His GAF scores have been diverse and the Board has considered the actual reported symptoms in addition to the designated number.  

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example. The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity. 

The Board has also considered whether the PTSD issue should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that the Veteran is service-connected for several disabilities in addition to PTSD.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

A claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran is employed, and the record does not reflect that it less than substantial gainful employment, or that his PTSD causes unemployability in all areas to include jobs which do not require substantial interaction with others.  Moreover, the evidence does not reflect that he is employable only in a "sheltered workplace" as considered by the regulations merely because his employer has made some accommodations for him.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.


ORDER

The criteria for an initial rating of 70 percent, and no higher, for PTSD have been met for the entire appeal period, with the exception of the period of temporary total rating, subject to the laws and regulations governing the award of monetary benefits. .


REMAND

Rating TBI residuals
Rating Headaches, residual of TBI

The Veteran's residuals of traumatic brain injury are evaluated as 10 percent disabling under DC 8045 from the effective date of service connection in May 2013.  His headaches are separately rated as noncompensable under DC 8100, also from May 2013.  

The Board finds, as explained below that the Veteran should be afforded additional VA examination(s).

A January 2013 TBI report reflects that the Veteran reported that he has headaches in the last 30 days which are "very severe."  Other records reflect that the Veteran described his headaches as a 3/10 (See May 2013 CWT note), a 4/10 (See May 7, 2013 mental health mediation note.), and a 5/10 (See March 2015 mental health note.) 

A June 2014 VA examination report for PTSD and TBI residuals reflects that the Veteran "reports features of tension headaches which are on a daily basis and Migraine headaches which occur once in one to two weeks.  He takes salsalate medication which is prescribed, which helps.  A June 2014 VA examination for headaches reflects that the Veteran had mild to moderate migraine headaches and mild tension headaches, takes salsalate, and has to lie down sometimes.  The examiner found that the Veteran did not suffer from characteristic prostrating attacks.  The examiner also noted that even though the headaches may affect during work, he is able to hold his job by taking his medication. 

A November 2014 statement from J.C., the Veteran's grandparent, reflects her statement that she is a nurse and that the Veteran has suffered from "moderate to severe headaches almost on a daily basis along with intermittent bouts of dizziness."  

A January 2015 primary care physician note reflects that the Veteran has "severe headaches."

An August 2015 physician domiciliary note reflects that the Veteran complained of headaches almost every day, which last from one hour to a few hours at time, and that are sometimes relieved by Tylenol or Motrin. 

An August 2015 Social work admission evaluation note reflect that the Veteran reported that he has missed work due to severe migraine headaches. 

At the June 2014 TBI examination, the Veteran reported memory loss; however, the examiner noted that the Veteran's memory test score was a 29/30, which was in the normal range.  It was noted that the Veteran had "irritability issues with headaches and PTSD."  

In his VA Form 9, dated in 2015, the Veteran reported that his TBI results in memory loss, headaches, anxiety and dizzy spells, no attention span, and that his cognitive thought is decreasing.

In a July 2015 VA Form 21-526 EZ, the Veteran asserted that he had an increase in pain and frequency of his headaches. 

The Veteran testified at the 2016 Board hearing that he has speech and memory problems.

Based on the foregoing and the Court's decision in Snuffer v. Gober, 10 Vet. App. 400 (1997), the Board finds that the Veteran should be offered another VA examination.  The examiner, if reasonably possibly, should discuss why the Veteran's headaches are not prostrating (as noted in most recent VA examination), and should differentiate his TBI residuals from his PTSD symptoms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate all pertinent VA clinical records, if any, for the Veteran's TBI and headaches from January 2016 to present.  If the Veteran is still in the Reserves, obtain copies of all service treatment records not already associated with the claims file. 

2.  Schedule the Veteran for a VA examination to determine the extent of his TBI and headaches.  

The examiner should, if reasonably possible, explain why the Veteran's headaches are, or are not, considered prostrating.  

The examiner should discuss whether the Veteran's prescribed dosage of Salsalate has been increased since it was initially prescribed.

In addition, the examiner should differentiate the Veteran's TBI residuals from his PTSD symptoms.  If the examiner is unable to distinguish the symptomatology, the examiner should indicate why. 

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


